ACCEPTED
                                                                                             04-15-00223-CR
                                                                                 FOURTH COURT OF APPEALS
                                                                                      SAN ANTONIO, TEXAS
                                                                                       11/3/2015 12:06:26 AM
                                                                                              KEITH HOTTLE
                                                                                                      CLERK

                            CAUSE NO. 04-15-00223-CR

 CARLOS FAZ,                                  §            IN THE COURT OF  APPEALS
                                                                        FILED IN
                                                                      4th COURT OF APPEALS
     Appellant                                §     	                 SAN ANTONIO, TEXAS
 VS.                                          §            IN SAN   ANTONIO,     TEXAS
                                                                     11/03/2015 12:06:26 AM
                                              §            th
                                                                        KEITH E. HOTTLE
                                                                              Clerk
 THE STATE OF TEXAS,                          §            4 JUDICIAL DISTRICT
      Appellee

  MOTION FOR EXTENSION OF TIME TO FILE APPELLANT'S BRIEF

 TO THE HONORABLE JUDGES OF SAID COURT:

        COMES NOW, CARLOS FAZ, Appellant, and files this Motion for

 Extension of Time to File Appellant's Brief, pursuant to Rules 10.5(b) and

 38.6(d), Texas Rules of Appellate Procedure.              In support of this Motion,

 Appellant would show the following:

                                            I.

      Appellant’s brief is due to be filed on November 2, 2015. Counsel for

Appellant requires an extension of time to complete and file Appellant’s brief in

this cause. This is Appellant’s fourth request for extension of time, but second

extension of time since the appellate record was filed in its entirety.

                                            II.

        Counsel for Appellant has worked diligently on the brief since receiving

 the record, but has been unable to complete it for the following reasons:

        1.   Counsel for Appellant appeared for numerous, previously set,

 pretrial and trial settings in the county and district criminal courts of Bexar
       County, Texas.

             2.     Counsel for Appellant was also involved in assisting with the

       research and preparation of several appellate and post-conviction matters

       pending in Harris County, Texas.

                                                  III.

            This request is not made for the purpose of delay, but rather this request is

made to allow counsel adequate time to finish Appellant’s brief. Appellant moves

this Court for an order granting an extension of seven (7) days, or until

November 9, 2015, for Appellant to submit the brief in this case.

              WHEREFORE, PREMISES CONSIDERED, Appellant moves this Court

       for an order granting an extension of seven (7) days for Appellant to submit

       the brief in this case.

                                                   Respectfully submitted,

                                                   /s/ Daniel De La Garza
                                                   DANIEL DE LA GARZA
                                                   TBA No. 24077965
                                                   1800 McCullough
                                                   San Antonio, Texas 78212
                                                   Telephone: (210) 263-1146
                                                   Facsimile: (210) 855-6274
                                                   Email: Daniel.DeLaGarza@me.com

                                                   COUNSEL FOR APPELLANT,
                                                   CARLOS FAZ
	  
                      CERTIFICATE OF COMPLIANCE

      Pursuant to Rule 9 of the Texas Rules Appellate Procedure, the undersigned

counsel of record certifies that the motion contains 504 words.


                                              /s/ Daniel De La Garza
                                              Daniel De La Garza

                          CERTIFICATE OF SERVICE

       I hereby certify a true and correct copy of the above and foregoing Motion

 for Extension of Time to File Appellant's Brief was delivered to the Bexar County

 District Attorney’s Office via email to: Jeanette.Canales@bexar.org on this the 2nd

 day of November, 2015.

                                              /s/ Daniel De La Garza
                                              Daniel De La Garza
                           CAUSE NO. 04-15-00223-CR

 CARLOS FAZ,                                §            IN THE COURT OF APPEALS
     Appellant                              §     	  
 VS.                                        §            IN SAN ANTONIO, TEXAS
                                            §            th
 THE STATE OF TEXAS,                        §            4 JUDICIAL DISTRICT
      Appellee
                                      ORDER
      On this the _____ day of _______________________, 2015, came on to be

heard the Appellant's Motion for Extension of Time to File Appellant's Brief and the

Court is of the opinion that this Motion should be:

        GRANTED, the deadline for filing the Appellant's brief in Cause No. 04-

 15-00223-CR is extended to, __________________________, 2015.

        DENIED

 SIGNED this the           day of                             , 2015.




                                         JUDGE PRESIDING